Name: Commission Regulation (EEC) No 871/88 of 30 March 1988 amending Regulation (EEC) No 346/88 introducing special surveillance of imports of dessert apples from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/73 COMMISSION REGULATION (EEC) No 871/88 of 30 March 1988 amending Regulation (EEC) No 346/88 introducing special surveillance of imports of dessert apples from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to die Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 824/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 346/88 (4) introduces special surveillance of imports of dessert apples from third countries ; Whereas, in order to ensure the proper operation of those arrangements, provisions should be made for weekly notification by the Member States of the quantities for totally or partly unused licences ; Whereas import licences are issued in accordance with the most detailed CN code ; whereas the combined nomenclature has several codes depending on the periods of import of dessert apples, which may lead to difficulties at the end of each period ; whereas provision should accordingly be made for import licences to be issued for all the CN codes concerned ; Whereas import licences were issued in March 1988 for CN code 0808 10 93 ; whereas provisions should be made for the possibility for operators to include in import licences the CN code covering in particular April ; Whereas, in order to take account of the time required to transport table apples to the Community, in particular from southern-hemisphere countries, and of the special characteristics of such trade, the period of validity of import licences should be extended from 30 to 40 days and the percentage tolerance should be increased from 5 to 7 %, Article 1 Regulation (EEC) No 346/88 is hereby amended as follows : 1 . Article 2 is replaced by the following : , 'Article 2 1 . Import licences shall be issued subject to the lodging of a security of 1,5 ECU per 100 kilograms net. The security shall be forfeit in whole or in part under the conditions laid down in paragraph 2 if, during the period of validity of the licence, the quantities stated in the licence are not released for free circulation or are released for circulation in part only. 2. Regulation (EEC) No 3183/80 shall apply subject to the following specific provisions :  Article 8 (4) shall not apply,  by way of derogation from Article 8 (.5), the obligation to import shall be deemed to be fulfilled where the quantity imported is at most 7 % less than the quantity indicated in the licence,  by way of derogation from the second sentence of Article 9 ( 1 ), rights deriving from import licences shall not be transferable,  by way of derogation from the first subparagraph of Article 33 (3), where the obligation to import has not been fulfilled, the security shall be forfeited in an amount equal to the difference between : (a) 93 % of the net quantity indicated in the licence ; and (b) the net quantity actually imported. 3. Import licences shall be valid for 40 days from the date of issue as defined in Article 3 (3). However, licences shall not be valid after 31 August 1988 .' 2. The following Article 3a is added : Article 3a 1 . Applications for import licences and the licences themselves must bear the three CN codes 0808 10 91 , 0808 10 93 and 0808 10 99 in boxes 7 and 8 . 2. As regards licences issued before 31 March 1988, the competent authority shall, at the request of the operator, enter CN code 0808 10 99 in boxes 7 and 8, as the case may be, of the application and/or the licence.' 0 OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 85, 30. 3 . 1988, p. 5. (3) OJ No L 291 , 28 . 12. 1972, p. 3. (4) OJ No L 34, 6 . 2. 1988, p . 21 . No L 87/74 Official Journal of the European Communities 31 . 3 . 88 3 . Article 4 is replaced by the following : 'Article 4 * The Member States shall notify the Commission : 1 . of the quantities of dessert apples for which import licences have been applied for, by combined nomenclature code and by country of origin. Such notifications shall take place :  every Wednesday, in respect of applications submitted on the Monday or Tuesday of that week,  every Friday, in respect of applications submitted on the Wednesday or Thursday of that week,  every Monday, in respect of applictions submitted the previous week on Friday ; 2. of unused or partly used quantities relating to import licences, corresponding to the difference between the quantities entered on the back of the licences and the quantities for which the latter have been issued. Such notifications shall take place on Wednesday every week, in respect of data received the previous week ; 3. as soon as possible of quantities unused in accordance with the definition in 2, for licences issued since 14 February 1988 . If no application for an import licence has been submitted in one of the periods referred to in 1 , or if there are no unused quantities within the meaning of 2, the Member State in question shall notify the Commission thereof by telex on the days indicated in this Article.' Article 2 This Regulation shall enter into force on 31 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1988 . For the Commission Frans ANDRIESSEN Vice-President